     Case 3:19-cv-00166-MCR-HTC Document 13 Filed 09/03/20 Page 1 of 2
                                                                        Page 1 of 2


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



CONNIE ELLEN HORNUNG,
      Plaintiff,

v.                                               CASE NO. 3:19cv166-MCR-HTC

COMMISSIONER OF SOCIAL SECURITY,
      Defendant.


                                           /

                                     ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated August 6, 2020, ECF No. 12, which recommends the

decision of the Commissioner be reversed. The parties were given time to file

objections to the Report and Recommendation.

      Having considered the Report and Recommendation and any duly filed

objections, I have determined that the Report and Recommendation should be

adopted.

      Accordingly, it is now ORDERED as follows:

      (1) The Magistrate Judge’s Report and Recommendation, ECF No. 12, is

           adopted and incorporated by reference in this Order.
     Case 3:19-cv-00166-MCR-HTC Document 13 Filed 09/03/20 Page 2 of 2
                                                                          Page 2 of 2


     (2) The decision of the Commissioner is REVERSED, and this matter is

        REMANDED to the Commissioner under sentence four of 42 U.S.C. §

        405(g) for further proceedings consistent with this order and the report and

        recommendation.

     (3) The clerk is directed to enter judgment in favor of the Plaintiff and close

        the file.

     DONE AND ORDERED this 3rd day of September 2020.




                                       s/   M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 3:19cv166-MCR-HTC
